                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

PATRICIA W.1,                                          )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )       Civil Action No. 7:18-cv-00002
                                                       )
NANCY A. BERRYHILL, Acting                             )       By: Elizabeth K. Dillon
 Commissioner of Social Security,                      )           United States District Judge
                                                       )
        Defendant.                                     )
                                                       )

                                   ORDER AND FINAL JUDGMENT

        In this social security case, defendant Nancy Berryhill, Acting Commissioner of the

Social Security Administration (the commissioner), moves for summary judgment under Federal

Rule of Civil Procedure 56. Pursuant to 28 U.S.C. § 636(b)(1)(B), the court referred the motion

to U.S. Magistrate Judge Robert S. Ballou for a report and recommendation (R&R).

        On February 26, 2019, the magistrate judge issued his R&R, recommending that the court

grant the commissioner’s motion and affirm the commissioner’s final decision. (Dkt. No. 16 at

1.) The magistrate judge also advised the parties of their right under 28 U.S.C. § 636(b)(1)(C) to

file written objections to his proposed findings and recommendations within 14 days of service

of the R&R. (Id. at 16.)

        The deadline to object to the R&R has passed, and no party has filed an objection. “[I]n

the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in order to



        1
          Due to privacy concerns, the court adopts the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts use only the first
name and last initial of the claimant in social security opinions.
accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Upon reviewing the record here, the court is satisfied that there is no clear error.

Accordingly, it hereby ORDERS as follows:

        1. The R&R (Dkt. No. 16) is ADOPTED;

        2. The commissioner’s motion for summary judgment (Dkt. No. 14) is GRANTED;

        3. The commissioner’s decision is AFFIRMED; and

        4. This matter is STRUCK from the active docket of the court.

        The clerk is directed to send a copy of this order to all counsel of record and to the pro se

plaintiff.

        Entered: March 20, 2019.

                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  2
